        Case 20-10553-CSS      Doc 1002   Filed 09/27/20   Page 1 of 1




  IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
                          DELAWARE

In re:                               )           Chapter 7
Art Van Furniture, LLC               )
                                     )           Case No. 20-10553
                         Debtor.     )
                                     )
______________________________       )
                                     )

                    NOTICE OF WITHDRAWAL OF CLAIM

Creditor Name: Matthew Senska
Claim Number: 3271
Filing Date: 6/16/2020
